Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-23-2006

Alaka v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-1632




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Alaka v. Atty Gen USA" (2006). 2006 Decisions. Paper 503.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/503


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-1632



                                   OYENIKE ALAKA,

                                                  Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES;
                      SECRETARY OF DEPARTMENT OF
                          HOMELAND SECURITY,

                                                  Respondents



                          On Petition for Review of an Order of
                           The Board of Immigration Appeals
                                   (No. A91-581-986)


                                  Argued March 9, 2006

                     Before: AMBRO and BECKER,* Circuit Judges,
                               STAGG,** District Judge

                               (Opinion filed July 18, 2006)


       *
       This case was argued before the panel of Judges Ambro, Becker and Stagg.
Judge Becker died before the filing of this opinion. It is filed by a quorum of the panel.
28 U.S.C. § 46(d).
       **
        Honorable Tom Stagg, Senior District Judge for the Western District of
Louisiana, sitting by designation.
                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
July 18, 2006, be amended as follows:

             On page 3, replace the complete first full paragraph with the following
paragraph.

                     Oyenike Alaka petitions for review of a final order of
             removal issued by the Board of Immigration Appeals (“BIA”).
             We conclude that it erred in affirming the decision of an
             immigration judge (“IJ”) that Alaka was ineligible for
             withholding of removal as a person convicted of a “particularly
             serious crime.” Accordingly (and after concluding that we have
             jurisdiction), we grant the petition for review of her withholding
             of removal claim, vacate the BIA’s decision on this issue, and
             remand to the BIA for further proceedings. As we do not have
             jurisdiction to consider the BIA’s conclusion, in affirming the IJ,
             that Alaka abandoned her lawful permanent resident status, we
             dismiss her petition for cancellation of removal and relief under
             former § 212(c) of the Immigration and Nationality Act
             (“INA”).


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: August 23, 2006




                                             2